Citation Nr: 1451984	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether a February 2008 rating decision denying entitlement to service connection for sarcoidosis, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which found that no revision was warranted in the February 2008 rating decision's denial of service connection for sarcoidosis on the basis of CUE.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing is of record.

As an initial matter, the Board notes that no new and material evidence has been submitted in connection with the Veteran's claim of service connection for sarcoidosis.  Although he presented medical records during the hearing showing a diagnosis of sarcoidosis in 1973, these records were previously submitted to and considered by the RO.  The Veteran has not submitted any new evidence, in the form of a private medical opinion or otherwise, concerning a previously unestablished fact (i.e., that his sarcoidosis first manifested in service or manifested to a compensable degree within a year of service).  Thus, the Board will not reach the issue of whether the Veteran's claim for service connection should be reopened on the basis of new and material evidence.


FINDING OF FACT

The unappealed February 2008 rating decision denying service connection for sarcoidosis, did not involve an error that would undebatably lead to a different result if such error were corrected.




CONCLUSION OF LAW

The February 2008 rating decision denying entitlement to service connection for sarcoidosis was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted by an accredited representative who, along with the VLJ, asked questions to ascertain the history of the Veteran's sarcoidosis, which facts would provide the context in which to judge whether the 2008 rating contained error.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board may proceed to a decision.  


CUE Claim

There is a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

According to the Court of Appeals for Veterans Claims (Court), CUE is a very specific and rare kind of error.  In Russell v. Principi, the Court defined CUE as 
"the sort of error which, had it not been made, would have manifestly changed the outcome," and is "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."
Russell, 3 Vet.App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting the "manifestly changed the outcome" language in Russell), cert. denied, 528 U.S. 967, 120 S.Ct. 405, 145 L.Ed.2d 315 (1999).  A determination that there was a CUE must be based on the record and the law that existed at the time of the prior decision.   Simmons v. Principi, 17 Vet. App. 104, 111 (2003).  In order for there to be a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id. at 111; see also Damrel v. Brown, 6 Vet.App. 242 (1994).  The Court has also held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Review of the record shows that although the Veteran filed a timely notice of disagreement with the February 2008 rating decision denying service connection for sarcoidosis, that appeal was not perfected.  Thus, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.104(a), 20.200, 20.302(a) & (b), 20.1103.  Under the applicable criteria, RO decisions that are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Veteran claims that the February 2008 rating decision denying service connection for sarcoidosis was clearly and unmistakably erroneous because the RO erred by failing to apply the statutory and regulatory provisions concerning service connection for chronic diseases, or diseases presumed to be service connected as a result of Agent Orange exposure.  The Veteran does not argue CUE in the RO's denial of service connection on a direct basis.  As such, the Board will not address that finding.

The key issue in this appeal is whether, based on the record before it, the result would have been different but for the claimed error; the RO's failure to consider the Veteran's claim for service connection under §§ 3.307 and 3.309.  See Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. App. at 313 (finding that the result would have been manifestly different if the error had not been made).  The Board finds that the outcome would not have been different based on the evidence then of record.  

Under the provisions of 38 C.F.R. §§ 3.307, 3.309 service connection may be presumed for sarcoidosis if manifest to a degree of 10 percent within a year of service discharge.  In addition, service connection may be presumed for a number of listed disabilities for those who served in Vietnam and presumed exposed to herbicides.  

Herbicide Exposure

First, with regard to the presumption of service-connection due to herbicide exposure, although the Veteran did serve in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides, sarcoidosis is not one of the diseases presumptively linked to herbicide exposure.  Thus, he is not entitled to the presumption afforded by 38 C.F.R. § 3.309(e).

Moreover, he cannot establish service connection for sarcoidosis as due to herbicide exposure on a direct basis because there is no competent evidence in the record to show a nexus between herbicide exposure and sarcoidosis.  Although sarcoidosis is not a disease subject to presumptive service connection based on exposure to herbicides under 38 C.F.R. § 3.309(e), service connection is still possible with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this case, there was, (and remains) no probative evidence in the record to establish a nexus between the Veteran's sarcoidosis and in-service herbicide exposure.  The only evidence in favor of the claims consists of the Veteran's lay statements that sarcoidosis is related to herbicide exposure during military service.  See Hearing Tr. at 17.  Although the Veteran is competent to report on matters he observed or within his personal knowledge, he is not competent to provide a medical nexus opinion regarding the etiology of sarcoidosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, there is no competent evidence of record to establish a nexus between herbicide exposure in service and the Veteran's sarcoidosis.

Chronic Diseases

Service connection for certain chronic diseases, including sarcoidosis, may be also be established on a presumptive basis by showing that such a disease manifested to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).

Here, the evidence of record does not support such a finding by an equipoise standard.  The Veteran was first diagnosed with sarcoidosis in February 1973, following a December 1972 chest X-ray that revealed enlarged notes.  There is no evidence in the record establishing how long those lesions or tumors had been present prior to the x-ray.  The Veteran did not provide any evidence documenting the existence of these lesions prior to December 1972, nor did he submit a medical opinion that such lesions would have been present as of July 1972.  (Notably, his chest X-ray was normal at service separation.)  Thus, there was no basis for presuming service connection for sarcoidosis due to its manifestation to a degree of 10 percent within one year of service.  

In light of the above, the Board finds that the outcome of the February 2008 rating action would not have been different, but for the claimed error.  As such, revision or reversal of the September 2008 rating decision on the basis of CUE is denied.




ORDER

Revision or reversal of the February 2008 rating decision denying service connection for sarcoidosis on the grounds of CUE is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


